Conclusions of the European Council meeting (17 June 2010) (debate)
The next item is the statements by the Council and the Commission: Conclusions of the European Council meeting held on 17 June 2010.
President of the European Council. - Mr President, this was the first meeting of the European Council since I became its President that was not dominated by immediate urgency. It was a normal meeting and the decisions we took were of considerable significance, not least in terms of dealing with the ongoing economic situation and looking beyond the crisis at how we can improve Europe's long-term economic performance.
We recently showed strong political determination in safeguarding the stability of the euro. I was happy to note at this meeting a similar resolve to enhance our long-term economic strengths and a commitment to a new European strategy for jobs and growth, including the Europe 2020 strategy. Building on the work of the Commission and of the sectoral councils, we endorsed the five headline targets with which you are now familiar and which we consider to be crucial for increasing Europe's economic growth rate - in itself essential if we are to maintain our European way of life with an ageing population and if we want to remain a world player.
I know that some in this House and elsewhere have expressed misgivings and asked whether the Europe 2020 strategy can produce better results than the previous Lisbon Strategy, generally held to have been insufficient. My firm belief is that it can.
We have deliberately chosen to focus on a smaller number of targets rather than the plethora of targets that got lost in the Lisbon Strategy. They are vital targets and incorporate the social, environmental and educational dimensions that your Parliament has rightly insisted on. We will focus relentlessly on those targets with ongoing work and annual reviews. There will be national breakdowns of targets, and not just Europe-wide aggregates, thereby providing realistic yardsticks to measure national performances.
Above all, I have sought to achieve a situation where our Member States have a sense of ownership of the process, so that they do not consider this to be something adopted in Brussels - and subsequently ignore - but consider it to be an inherent part of their own economic strategy.
I count on the European Parliament to keep up the pressure for implementing the EU 2020 strategy. It has to be a vital part of how we assess the state of our Union. I was pleased that, when your President addressed the Heads of State and Government at the start of last week's meeting of the European Council, you drew attention to Parliament's support for the Europe 2020 strategy. That was very welcome.
At the same time, I know that there are some in this Chamber and elsewhere who have expressed concerns about the method being used to implement the strategy. Is it, as some have claimed, too much of an intergovernmental working method?
I would simply point out that improving Europe's economic performance requires the use of a range of instruments, some of them a European competence and others a national competence. At a European level, we can, and do, adopt common legislation for our common market on the regulation of financial services, on competition policy, on trade, on consumer protection and on other matters. We can also make use of the EU budget, in particular, the structural funds and the research programmes. The role of the Commission is pivotal in all of this. However, key aspects of our economic performance remain essentially a national competence, not least education.
If we are to be successful, we need to mobilise all levels of government in a common endeavour. According to the Treaty - and I quote Article 121 - 'Member States shall regard their economic policies as a matter of common concern and shall coordinate them within the Council ...'. This coordination is to be based on the European Council's conclusions and involves all the institutions with an input from both the Commission and Parliament.
We are currently increasing the scope of this coordination just as we are increasing the scope of what we do through EU legislation, such as the banking legislation. Both coordination of national policies and common action at EU level are required.
The task of the European Council - bringing together as it does both the leaders of the national governments and the President of the Commission - is to determine the guidelines and political direction of both these elements. Those who are seeking to pit the Commission and Member States against each other do the Union a disservice.
I might add that it is also somewhat facile to equate the European Council with simple intergovernmentalism. It is now an EU institution. It operates within the framework of the carefully balanced architecture of the Union as a whole, described in the treaties. It includes among its members the President of the Commission. It now has - in its own President - someone chosen to work in the interests of the Union as a whole and who is not simultaneously representing a national government.
In any case, we should not assume that heads of national governments are not capable of perceiving the wider common interest or that they are unaware of the fact that their own national interest is indeed to have a well-functioning Union.
Coming back to our meeting of last week, the European Council also took a decision which, in my opinion, is of equal importance to the Europe 2020 strategy. This was the decision to establish a scorecard and a system of surveillance to better assess competitiveness developments and imbalances so that we can detect unsustainable or dangerous trends at an earlier stage.
Such imbalances have not been focused on in the past, partly because they were not identified as one of the Maastricht criteria. Yet they are of vital importance. Indeed, the current situation facing a number of our Member States can be traced back to these imbalances. The euro was a victim of its own success. We forgot that the common currency needs convergence and reforms. Errors were made at all levels of governance over the last ten years and, let us be honest, it is a collective responsibility.
Regarding the financial sector: our priority is to have a solid and healthy banking system. We have called upon the European Parliament and the Economic and Financial Affairs Council (Ecofin) to rapidly adopt the legislative proposals on financial supervision to ensure that the European systemic risk board and the three supervisory authorities can begin working from the beginning of next year. Your contribution, the contribution of Parliament, is vital and your responsibility is great in this matter.
We also agreed that stress tests of the banks would be published at the latest in the second half of July. We ask the Commission to quickly make proposals on naked short selling and credit default swaps. The European Council agreed that Member States should introduce a system of levies and taxes on financial institutions and we agree to explore and to develop with our G20 partners the possibility of introducing a global, financial, transaction tax. Indeed, we agreed a common position on a number of other items that will be dealt with at the G20 Toronto Summit where Mr Barroso and I will have the honour of representing the Union.
We also reconfirm the European Union's position on achieving the Millennium Development Goals, in particular, our development aid targets, by 2015. Despite the economic crisis, we also reaffirmed our willingness to progress further on climate change. We agreed, subject to certain conditions, to commence the accession negotiations for Iceland to join the European Union and welcomed Estonia's application to join the eurozone, both signs of confidence in the future of our Union.
We adopted a declaration on Iran which underlined our deep concerns about its nuclear programme and asked the Foreign Affairs Council to adopt at its next meeting measures to implement UN Security Council sanctions and to accompany them with further measures. In doing so, we proved that the Union can have a common position on one of the most delicate issues in world politics today.
The second part of the meeting focused on the issue of economic governance and better coordination of economic policy. I reported back on the work undertaken so far by the task force that the European Council asked me to chair. A high degree of convergence is already emerging and I intend to complete the work of this task force by October at the latest. I will be meeting your delegation before and again after the summer break in order to ensure Parliament's contribution is fully integrated into our work.
The European Council welcomed my progress report and agreed on a first set of orientations. It approved the provisional conclusions and the stricter supervision of the budgets and competitiveness. There was agreement that we need to strengthen both the preventive and the corrective arms of the Stability and Growth Pact; the system of sanctions for sealing the pact needs to be reviewed so as to have a coherent and progressive system. There was agreement on the European Commission's idea of the 'European semester', whereby Member States will present their stability and convergence programmes by the spring of each year, thereby enabling a common review of the underlying assumptions and trends affecting national budgets for the coming years - of course, taking account of national budgetary procedures.
On this point, I should emphasise that it was never suggested that Finance Ministers should have to submit their national budget to the Commission for approval prior to submitting it to their national parliaments. No one would endorse such an infringement of parliamentary competences.
The work of the task force is not finished. Other ideas from the Commission, of course, from the Central Bank, from your Parliament and from Member States from whom we have had nearly a dozen written contributions, are still to be discussed. Some ideas might require treaty change - but that is a more lengthy and cumbersome procedure. We will give priority to those proposals that can be enacted more speedily and more easily.
Anyway, there seems to be an emerging consensus that we do not need to create new institutions for our economic governance but to make better use of those that we already have. While specific decisions will sometimes be necessary at the level of the eurozone countries - and, when required, I will convene a eurozone summit as I have done twice already - it is at the level of the whole of our Union that the main aspects of our economic governance must be decided. Whether we are in the eurozone or not, we are economically interdependent and share the common ownership of the world's largest market. That is the level at which the bulk of European decisions must be taken through the institutional structures and procedures of our Union.
In this context, in accordance with the treaty, the European Council intends to fulfil its role of setting political directions and priorities for the Union, including economic strategy and governance.
The economic challenges facing Europe remain immense. We were very close to the edge of the precipice just a few weeks ago and we have not yet reached safety. We were right to provide the fiscal stimulus at the depth of the recession, but we must be careful not to reach a situation where fiscal deficits and accumulated levels of debt become unsustainable and begin to be themselves a threat to our economic recovery.
The measures taken by the Member States to reduce their deficit will not have a profound deflationary effect for the Union as a whole if they restore confidence in the economy, thereby stimulating both consumption and investment. On the other hand, failure to correct unsustainable deficits would ultimately lead to a fatal loss of credibility and confidence with lasting economic damage.
The measures taken are differentiated according to the varied situations of each Member State and they are gradual. Indeed, rather than the absolute level, it is the direction and its sustainability that are important. Provided we persevere, I have every confidence that Europe will turn the corner.
I consider this meeting of the European Council to have been a further important step in combating the crisis which started as a financial crisis and became an economic, budgetary and nearly a monetary crisis. We are drawing lessons from all of this and correcting the course step by step. I am confident that we will succeed.
President of the Commission. - Mr President, only a week ago, we met in Strasbourg to prepare for the European Council and the G20 summit in Toronto. In front of this House, I said that in the face of the current economic problems, growth is the answer and that this growth has to be smart, sustainable, inclusive, that it must build on fiscal consolidation and structural reforms and that, for this to happen, we need to advance on several fronts at once, namely: by adopting the Europe 2020 strategy; by rapidly concluding the remaining work in financial market regulation and supervision; by coming forward with ambitious measures to enforce our economic governance in Europe; and finally, by entering the G20 meeting in Toronto with a strong and united European Union position.
I am glad to say that this was the path taken by the European Council last week and that happened largely on the basis of proposals put forward by the Commission. The European Council reached exceptionally substantive conclusions as we took decisions on strategic orientations which point to the future and offer a vision. The result of the last European Council went beyond simply adding up national approaches. It delivered a true European perspective in three areas in particular: economic governance, financial regulation supervision and, of course, in everything that has to do with our future European strategy for growth and jobs, Europe 2020.
First, economic governance. Though this is still work in progress, the outline of what is needed is now clear. You know that the Commission set out some ideas in its communication of 12 May: a European semester to bring together surveillance of structural and fiscal policies; making the provisions on debt work effectively; more creative use of carrots and sticks to help the Stability and Growth Pact head off future problems and correct them when they arise; ensuring that national budgetary frameworks are set up in the right way to respect treaty obligations; broadening economic surveillance to tackle macro-economic imbalances and comparing those problems in the internal market so as to cover the full range of key issues and not just look at the budgetary dimension.
We now have a European consensus that this is the way forward. The next steps are for the task force chaired by the President of the European Council to take this consensus and translate it into detailed action. With this in mind, the Commission will next week put on the table some ideas for concrete further action and we are already working on the detailed proposals. We will have these on the table by the end of September, because I believe time is also extremely important here.
The second key area where we reached important agreement was financial services. We all know that the job here is not complete and we all know how important it is to have the right regulatory basis for sound responsible financial services, to give confidence that we have the bulwarks in place against future pressures.
Here, of course, the role of Parliament is essential. As I did with Heads of State and Governments last week in the European Council, I would likewise appeal to you to make every effort to ensure that the proposals on financial supervision are adopted before the summer break so that the new arrangements can be in place for next year. The same urgency is there for alternative investment fund managers and capital requirements.
I was delighted that the European Council took up the target in our 2 June communication to have the next phase of financial services proposals agreed by the end of 2011. Issuing these proposals will be a major focus of the Commission's work this autumn and I am sure that Parliament will be ready to give the speedy attention needed to this very important initiative.
I also believed that it was particularly important for the European Council to agree on a proposal for an effective and coherent approach on the stress testing of banks. Making the results public on a bank-by-bank basis is the right way to use transparency to fuel confidence and prevent the speculation which distorts the markets. We will know exactly what problems still exist and exactly how they will be tackled and, as I said in the European Council, the Commission will stand ready to make whatever examination may be needed under our State aid rules in case interventions are necessary.
Another central strand of our action, and I think probably one of the most important conclusions of this European Council, was, of course, Europe 2020. This has now been accepted by the European Council as a European Union strategy for economic growth for the long term in the sustainable and inclusive way we proposed just a few months ago and to which this House has given substantial input.
I am reassured that it has been possible for this approach to be agreed so quickly and, in particular, that we have been able to agree the five headline targets, including on education and fighting poverty. I would like to underline this point because, as you know, it was not evident at the beginning that the Member States should also agree to share their action in terms of what are mainly national competences but which we can put together in a coordinated manner at European level.
With this, the 27 Heads of State and Government have made far-reaching commitments. There should be full comprehension of the fact that leading a European Member State is also leading one part of the European Union and that there should be no contradiction between the important tasks of leadership. The strong and positive political impetus given by this Parliament was extremely helpful in reaching this positive result and I want to thank you once again. I also want to thank the President of Parliament because, in the first part of the work of the European Council, he made it clear with strong European conviction how important it was to reach agreement on those matters.
Let me thank this House for the very substantial input which you are giving to the strategy and which, of course, I hope we will continue to give in the future because, as you know, work is far from complete. We still have to define some of the most important and critical issues regarding the implementation of this strategy.
In fact, we now face the hard work of putting the strategy to work: engaging people at all levels of society and in all parts of the economy. That is why I have welcomed since the beginning the idea that our Member States should also have ownership of the strategy. It could not and should not be seen only as a strategy from Brussels or from Strasbourg. It is important that it is seen as a true strategy that mobilises our society.
The Commission will be coming forward with the flagship initiatives to drive the European dimension of the strategy, and working closely with Member States to develop the national reform programmes. The success of the strategy will also rely heavily on the work of Parliament in your own constituencies, with civil society, with national parliamentary colleagues and with the social partners and with society at large. This will be a real common effort for the coming months and years. This comprehensive economic approach gives us the strongest of platforms for the G20 meeting this week, a clear and united position which can offer the kind of leadership we have been able to offer to the G20 since 2008.
In a joint letter, signed by Herman Van Rompuy and myself, we have highlighted to all our G20 colleagues what are the priorities, what is the programme of the European Union in this meeting. It is the first time the European Union, separately from its Member States, has put together a position regarding our priorities for global action and I think this should be welcome. We have action under way and we have a clear timetable for the future. That is the challenge we can take to partners worldwide. Some of the matters are extremely controversial for some of our colleagues at the G20: for instance, the issue of the bank levy and the financial protection tax. But it was in fact important that, at European level, we have reached a consensus on those matters.
In conclusion, the success of last week's European Council shows how the European Union is most effective when it concentrates on the priorities. When we face a new challenge, we should resist the temptation to rush to set up new mechanisms, new structures, those kinds of institutional debates that never end. We should rather have confidence in the institutions we have, give them our support, and have confidence in our ability to deliver in just the way we saw last week.
Before concluding, let me congratulate Parliament, the Council and the High Representative for the successful outcome of the negotiations on the External Action Service. The Commission very much welcomes an agreement which clearly makes provision for a service which is part of the Community system and largely follows the proposals that Catherine Ashton has put forward in agreement with the Commission, working alongside the institutions and with the same rules of accountability as any other part of the European public service.
I would like also to tell you that the Commission worked hard with this House and the other institutions to ensure that the European External Action Service will be up and running as soon as possible. This was one of the important innovations of the Lisbon Treaty; we now have to make it a reality. The European Parliament can count on the Commission to defend Community matters as being the best way to deliver the results our citizens expect to see. I believe this European Council did indeed represent very important progress for our European project.
(Applause)
Mr President, President Barroso, President Van Rompuy, the Group of the European People's Party (Christian Democrats) is pleased that, during your tenancy, the European Council has made important progress towards the necessary improvement of European economic governance and common engagement within the G20. After all, the crisis compels us to set to work at long last on the creation of a more solid basis for the survival of the euro. Budget deficits must be tackled, so as to win back the confidence of financial markets and also of our citizens.
Parliament supports the strengthening of the preventive arm of the Stability and Growth Pact: the European stress test, the imposition of sanctions. However, fleshing things out in specific terms in the task force will be key, as the intergovernmental method will not help us out of the crisis. As far as we are concerned, compliance must be based on, or embedded in, a Community governance structure. What is needed is not new institutions - indeed, fortunately, this would not attract any support within the Council - but instead, a strong, independent role for the Commission.
It is to be welcomed, Commission President Barroso, that you are to present further proposals in the coming months. Last week in Parliament, you said that the Commission is the economic government of Europe, and received applause in plenary for this. Yet it is part and parcel of this that, generously and also ambitiously, you make use of your institutional right of initiative. Stronger competitiveness in the 27 Member States is exactly what we want to achieve with the EU 2020 strategy, with strong small and medium-sized enterprises as our driving force for jobs. The content is about right, but my concern remains how Member States' efforts can be judged, something that is crucial for success.
Our group calls on you to flesh that point out more specifically in the task force. After all, if we fail to organise this properly, we are in danger of ending up with a kind of Lisbon Strategy, which was unsuccessful. That would not be in the interests of our citizens, their jobs or economic growth.
Mr President, you called on us to take a quick decision on the financial supervision package, yet you know that the problem does not lie with Parliament; it lies with the Council, which is still not prepared to actually put the de Larosière report into practice and transpose it into legislation. The Spanish Presidency has really made too little progress, and so you would do well to call on your colleagues in the Council to show willingness to compromise, as Parliament does, as that is crucial if we are to meet the 1 January deadline.
Mr President, a full 14 000 barrels of oil a day are currently gushing out straight into the Gulf of Mexico. The oil is now spreading along the beaches of the US. It is approaching the beaches of Mexico. In northern Europe, there are people who are concerned that the Loop Current off the coast of Florida will carry the oil on via the Gulf Stream to our part of the world.
That is the situation. We are incredibly vulnerable, and nobody lives on their own island in this world. Everything is interlinked. That is why it is so important that the issues surrounding switching to renewable energy, to a different kind of society, do not get lost; in other words, that which we talk about so often here and sometimes succeed in getting a broad majority for when we decide on resolutions. At the same time, it remains the case that far too little is being done. We must not lose sight of this because of the economic crisis. We will not solve the economic crisis unless, at the same time, we can resolve the matters related to our environmental vulnerability.
Our vulnerability is also very clear as regards the way the financial markets work. It is these that rule. It is these that react. It has been like that for decades, and so many of those in the political groups here have felt that this is perfectly OK and that it is good that the market has so much power. Now we are finally beginning to take decisions that mean we are not dictated to by the financial markets. This is hugely important. We can see the consequences there have been in many EU Member States, where free, unregulated market forces - in other words, the system adored by so many until very recently - have contributed to enormous problems. Our vulnerability is made clear once again as we see how this is being dealt with until we have regulation of the financial markets in place - with draconian cuts in the public sector, with the result that we are putting the recovery at risk because of the economic crisis.
The crisis could turn onto a deep-rooted recession. I feel that the situation in some of our Member States is incredibly worrying, where action is being taken in a way that not only creates social conflict and excludes people, but also, in fact, risks damaging what we say we want to salvage.
It was very interesting listening to Mr Van Rompuy. Much of what was said was good, but there was a lot about architecture and very little about people. Social Europe is also part of the fight to do something about the financial markets and the fight for the environment. Things are not going well for people. Mass unemployment continues to grow. That is what we must devote most energy to remedying.
on behalf of the ALDE Group. - Mr President, let me first say that it goes without saying that the Member States of the Union have to play an important role, a vital role, in the economic strategy of the Union and of the eurozone in the coming years.
But the most important question today is another one; namely, who will carry out the control and who will do the sanctioning if some of the Member States are not fulfilling the conditions - that is the key question. Will the control be in the hands of the Member States themselves, of the Council? Will the Member States be sanctioning themselves or will it be an independent institution, a communautaire European Union institution? That is today's key question.
And I have to tell you that I do not think that there is anyone here in this House who believes that the Member States should sanction themselves. They did not do so in the past; why should they do it in the future? Let me give your some examples. The Lisbon Strategy failed because there was no system of an independent institution controlling the Member States on applying this Lisbon Strategy.
And the same applies to the Growth and Stability Pact. What happens in the Growth and Stability Pact? When it is the small countries that are not fulfilling the conditions, then we experience a Greek Tragedy. And when it is the large countries that are not fulfilling the conditions, as Germany and France did, they simply adapt the Stability and Growth Pact.
So if the Member States cannot do the job, it is an independent communautaire institution which has to do it, we are convinced of that. We have two resolutions on this that have been adopted, mostly unanimously, and a few days ago, the President of the European Central Bank, Mr Trichet, gave exactly the same analysis here in this Parliament.
Well, should it be the European Parliament, the Commission, the President of the European Central Bank? We think that it is for the European Central Bank, or the European Commission - Trichet even proposed another institution, though I do not think that we need new institutions for that - but anyway, under the communautaire method, the European institutions have to fulfil that role.
That does not mean that the Member States do not play a role; no, they have to implement this whole strategy in daily politics, in the daily strategies that they develop in their own countries and that is what we need. We need that in the Growth and Stability Pact. We need it in the Euro 2020 strategy and we need it also in the new competitiveness strategy that we are to develop in the next month.
My second point is about financial supervision. What is the problem here? The problem is that the European leaders will go to the G20 and they will not be able to announce an agreement on financial supervision.
The reason is very simple, the reason lies with the Ministers of Finance, of the European Union, of Ecofin, who, in December, went back on the good proposals of the Commission based on the de Larosière report. That is the problem. It is not here that the message has to be given; we have to give the message to the Ministers of Finance. They have to go back on their proposals and go in the direction of the Commission.
The proposals of the Commission and de Larosière are based on a European supervisory authority for the banks. That is the main proposal. And what the Ministers of Finance did, in the Ecofin in December of last year, was simply a little bit of coordination between national supervisors - national supervisors which did not work in the financial crisis. There was not one national supervisor which raised the alarm with the politicians at the moment of the financial crisis and now they are explaining that it is a good system, that they have simply to coordinate themselves.
So what we need is that from the Council, from the European Council, pressure should now be put on the Member States themselves to go in the direction of a European supervisory authority based on the proposals of de Larosière.
Mr President, Mr Van Rompuy, ladies and gentlemen, first of all, I would like to say that I was rather disturbed to hear you emphasising how normal last week's summit was. This is simply a continuation of the misguided approach taken last week. We should not pretend to ourselves that we have achieved a state of normality in European cooperation when a summit is limited to six hours to prevent the euro from being brought to the brink of collapse by someone saying the wrong word or the wrong sentence. This was the message going around the corridors of the Council building. It should not be your job to pull the wool over our eyes in the current situation. We can see clearly enough to know what is happening.
Mr Verhofstadt has already said that European economic governance is not making good progress and that this is obvious from certain points. I would like to reinforce his view. The financial supervisory body and the de Larosière report have been mentioned. Mr Barroso, Mr Van Rompuy, what do you think about the fact that after a year of debating, we have agreed on a supervisory body, but the Council is now absolutely refusing to give that body powers to intervene? It is simply absurd for this to be introduced in the Member States. This is an area where we expect more from you, particularly as we are giving you support here on a European level.
We could continue the debate on the regulations that the European Parliament would like to put in place, such as the ban on risky products which are traded on the financial markets, at least during the temporary suspension of trading. We could discuss further what should happen about hedge funds and tax havens. We could talk about managers' salaries and the crazy bonuses that are being paid. Trialogue meetings are currently taking place on all these subjects and, in all the areas relating to the supervision of the financial markets, progress is being blocked, either by the Council or by the Council and the Commission acting together.
Mr Barroso, you have thanked us in Parliament for giving you such unanimous support last week. I believe that Parliament's commitment to the community method is right, but when I look again at what is happening with the financial transaction tax, I would really like to believe that it will be implemented during the G20 summit. I would really like to believe that. I will be interested to hear what you bring back from Toronto. If you come back and fail to deliver, Mr Barroso, then you must make sure that the Commissioner responsible - and there is allegedly a single European position on this, because Mr Juncker has told us this repeatedly and it was also referred to during the summit - finally establishes a proper model for the introduction of the financial transaction tax in the euro area.
It will be possible to do this and if you do not, you will once again have used a summit simply to waste the time of the general public in Europe with regard to this valuable tool. Common policy is not doing well in this area.
What is happening about the Europe 2020 strategy? When we look at Greece and Spain, it becomes clear that a common strategy with guidelines for achieving sustainable development and growth would be a good thing. What do we actually have now? We have nicer words than those in the Lisbon Strategy, but despite the nicer words, such as sustainable development, which it is no longer possible to say often enough here, we do not have any of the instruments or the money, just as in the Lisbon Strategy.
As a member of the Group of the Greens/European Free Alliance, it is particularly obvious to me that there is still a complete lack of awareness of the fact that resource efficiency, energy efficiency and an ambitious approach to climate change can and must be the drivers of innovation. Everyone in Germany is celebrating the recovery in the automotive industry at the moment, because the Chinese are buying large numbers of high-performance gas guzzlers from Germany. This is happening against the background of the oil disaster and the predictable failure of Cancún. Goodness me, it seems that no one in Europe has yet really understood what sustainable development means!
on behalf of the ECR Group. - Mr President, the European Council rightly focused on the reform of Europe, something which my group is dedicated to, but I first want to say something about Iran.
Iran ought rightfully to be one of the most respected powers in the Middle East. It has a long history and a talented and innovative people and we would much like to be able to work with Iran in tackling some of the global issues which are most pressing at this time. Recently, I met with Iranian representatives who suggested what some of these issues might be.
But sadly, Iran is in the hands of those who seem to care little about the aspirations of their own peoples or the concerns of their neighbours in the Gulf. It has recklessly pursued a nuclear energy programme that has rightly provoked suspicion and alarm. If it were to develop nuclear energy in an open and transparent manner, no one should question its right to do so. But by trying to develop these nuclear capabilities in secret, there can be little doubt that their motives and ambitions are a danger.
So we welcome the steps the leaders of the European Union have taken to increase pressure on them to cooperate with the global community. If not, measures to restrict trade, banking, transport and the oil and gas industry will sadly have to be taken.
We also welcome the agreement on Europe 2020, which we hope will merit its description as a centrepiece initiative of the Commission. There is still much work to be done in practice and we do not yet agree with every detail. But if words can be turned into action, this will be a positive development for the European Union: a single market to be re-launched and extended; trade both within the EU and beyond must be encouraged and facilitated; unnecessary and bureaucratic barriers must be swept away; the burdens on our businesses and entrepreneurs must be reduced; heavy-handed regulation must be replaced by smart regulation or indeed simply less regulation.
For the sake of both the euro and the economic future of all Members of the European Union, budget deficits in all our countries of course have to be reduced. In the United Kingdom, we have now joined others who are taking these painful but necessary steps. Our emergency budget yesterday was dramatic, but as the Chancellor Mr Osborne said, unavoidable. Only by reducing the weight of public debt and securing long-term low interest rates will the private sector be able to invest and expand, creating jobs and generating growth. It is the private sector which can best restore that growth and prosperity.
We welcome the fact that the European Council focused on immediate practical steps to support the euro. My own country is not, of course, a member of the eurozone and will not join, but we have every reason to want it to be successful. But the ECR believes the measures necessary to improve the governance of the euro do not require further centralisation and we would oppose measures to shift more power from the Member States to Brussels. Nor could we support steps that would force non-eurozone members to support financially the eurozone, as it is, of course, primarily the responsibility of the eurozone members to support their system. But we stand ready to support initiatives which respect the treaty obligations of our respective Member States.
Mr President, we live in an increasingly competitive era. The period of the economic pre-eminence of Europe and the United States is clearly drawing to a close. Our system of free market economics, liberal democracy and social protection for the most vulnerable faces challenges from others who espouse a more authoritarian brand of capitalism. We therefore urgently need reform to ensure we can continue to enjoy and develop our 'free' form of life. Trying to escape this need by blindly clinging to a status quo would certainly end in our ruin.
Mr President, the results of the meeting of the European Council on Thursday of last week must be measured against the global and European challenges that we are facing. Will it be possible to eliminate the causes of the unprecedented crisis in European financial markets at the beginning of May or at least to start taking steps in the right direction? What proposals are being made to the citizens of Europe and the financial markets to rectify the malfunctions in the system?
The Council has proudly stated that the banks, which are responsible for causing the crisis, must pay part of the costs and their activities must be more strictly regulated. I welcome this, but in the meantime, I have stopped believing that it will actually happen. You have decided first of all on an international bank levy which does not have unanimous support even within the EU and which has been completely rejected by some G20 countries. It seems unrealistic to think that this decision could ever be implemented.
Secondly, in the case of the introduction of a general financial transaction tax, there is only a requirement to investigate whether it is feasible. I doubt that this will really boost the confidence of the players on the global financial market or prevent speculation from taking place or cause the G20 to adopt a resolution on this subject.
Thirdly, the stricter measures taken against deficit offenders in a financial and economic crisis are more likely to put the recovery at risk, reduce consumer spending and, in particular, cause socially deprived people to tighten their belts even further. As a result, a greater reduction in the state's revenue base is inevitable. This will lead to additional austerity measures, which will call into question the financial viability of the Europe 2020 strategy that we have just adopted.
Fourthly, no one is taking the opportunity to reinforce the Member States' revenue base by introducing an EU-wide tax on financial transactions, Eurobonds and green taxes, by raising taxation on high incomes and assets and by ensuring the socially just distribution of taxes. I find this very strange.
My fifth point is that the crisis is undermining the democratic foundations of our society. The regulations imposed by the EU on the countries in crisis are also contributing to this. Cuts in social security spending, in wages and pensions and in public services, together with the raising of the pension age, are all causing the poverty gap to widen and the number of people living in poverty to increase even further. I am very much opposed to this.
on behalf of the EFD Group. - Mr President, I should like to thank Mr Van Rompuy for his speech. I think it gave us a great insight as to why so much is failing inside the European Union today.
Mr Van Rompuy, you said the summit had happened, that the euro crisis had gone away, that we had stepped back from the edge of the precipice, and then you gave us the gem, the quote of the day. You said that the euro had been a victim of its own success.
Well, at least that will bring a smile to the faces of millions of people tonight when they see the news. You must be indeed a modern day Walter Mitty, a dreamer! You have been warned from the start that there were several countries that would not fit into the eurozone. You knew they cheated and lied and they bent the rules and yet you carried on with this political project, like Icarus, heading towards the danger despite the fact that you had been warned that things would not work.
And I really was amazed last week when you admitted to me face to face that there is no Plan B, there is no contingency plan to help countries like Greece and Spain and Portugal, which, at some point, will have to leave this currency. There is no plan to help them refloat their own national currencies. Just how much do these countries have to suffer in the pursuit of this euro dream? Just how much unemployment does there have to be? What level of civil disorder is acceptable to hold together a currency that simply cannot work? And I wonder for how much longer will the Germans go on paying the enormous bill?
The extraordinary thing is that you and everybody in this room thinks you are doing this to be good Europeans. Well, I would put it to you that this place has nothing to do with Europe at all - that there is no such thing as a European identity. Indeed, the strength of Europe is its diversity of language, of culture and of states. Ironically it is us - the EU sceptics - who will turn out to be the good Europeans.
(Applause from the right)
(NL) Mr President, I should like to start by expressing my pleasure at the result of the elections in the Netherlands, in which my party, the Dutch Party for Freedom (PVV), increased its number of seats from nine to twenty four. We have therefore followed our success in the European elections with a splendid victory in the national elections.
After all, the Dutch people want less immigration, more security and, in particular, less Europe. Europe's internal market works very well, but the pumping round of money from 'good' to 'weak' States has to stop. Therefore, this sham Parliament is completely unnecessary, Mr Verhofstadt, Mr Schulz, President Barroso, as all it does is waste money.
In addition, your tough language here about intervention would have been appropriate years ago, when Greece presented false figures. You allowed yourself to be deceived for many years, as you were blind - blinded by your own desire for enlargement - and, do you know, Mr President, you still are. Just take a look at the list of countries that are now knocking on the door wanting to join the EU: Albania, Kosovo, Bosnia, Turkey.
Also, today this House is discussing Iceland, which is a bankrupt country, a country that wants to continue to allow gruesome whale hunting and one that, according to the provisional conclusions of the investigation, has defrauded the Netherlands Central Bank. If you remember, Greece did the same thing. You are refusing to take action. You are saying to Iceland, 'Come in; yes, you can continue to hunt for whales, yes, you can falsify figures, and the fact that you are bankrupt does not make any difference'. You are blinded by your desire for enlargement, and you are distressing our citizens considerably in the process.
(The speaker agreed to take a question under Rule 149(8))
(PT) I have been listening very closely to my fellow Member claiming that this Parliament is no parliament at all, but rather a 'pseudo-parliament'. I wonder, then, what he is doing here and who is paying his salary?
(NL) Mr President, I can give a very clear answer to that. What we are doing here is doing battle with people like you and making sure that the European public hears the truth about this money-wasting Parliament. We are bent on putting a stop to your constant desire for enlargement. That is why we won the elections, and next time our ranks will swell even more.
Mr President, ladies and gentlemen, I do not have a major problem with certain types of criticism. I have a problem with the general approach, and I will explain what I mean.
When I was here in February, when we discussed the results of the first informal European Council, there were significant doubts over whether we would succeed in creating a financial support plan for Greece and whether that country would be capable of taking the measures necessary to correct what went wrong in the past. However, a few weeks later, we adopted a EUR 110 billion plan, and Greece corrected its GDP by at least 10 percentage points to get its budget back on track. We could not believe it, but that is what happened.
If, a few weeks ago, we had said that we would create a potential rescue plan costing EUR 750 billion, of which EUR 500 billion would come from Europe or the European Union in general, no one would have believed us, but it has been done. Some said: 'The Mediterranean countries have a different culture, they are unable to really take reform measures, it is a waste of time!'
When I see what is happening in these countries now, in painful circumstances - which no one is happy to see - I say that there is a radical change in culture taking place.
I hear criticism about climate change, although the European Union has the world's most ambitious programme on the issue. We even gave our 20-20-20 programme a legal basis. Everyone envies us. However, when I hear criticism, I have the feeling that we are not doing anything. That bothers me. I am not saying that we must err on the side of a sort of blind optimism, but what bothers me is that every achievement is seen as too little, too late and redundant.
When I see the results of the last few months, I am also delighted with the positive effects that our action has had. We talk about better governance - of course the euro helped us greatly through the financial crisis! I cannot for a second imagine what the consequences of this financial crisis would be if we did not have this common currency covering 350 million people at our disposal.
(Applause)
I cannot imagine how unstable our situation, in particular, our monetary situation, would be if we had not had the euro. We would have returned to the crisis of the 1930s, with competitive devaluations with this disastrous beggar-my-neighbour policy. We avoided this thanks to the monetary stability of the euro.
Of course there are problems, there are divergences within the euro area, and we must tackle them. I was not here for the first 10 years of our century, I was elsewhere, but who in this Chamber and outside, in all kinds of institutions, even in all kinds of think tanks, pointed to the very serious balance of payment and competitiveness problems? Not many. Now we are putting the past on trial.
In any case, we must change our approach. It is our collective responsibility to do so. In order for the euro to be a stable currency, economic development and economic policy must be more convergent and we must put a stop to the differences both in terms of development and in terms of politics. This is what we are working on.
There was talk of sanctions. Personally, I continue to believe that there are many methods other than sanctions. Fear of sanctions is not the main thing that makes governments act. However, since we are talking about sanctions, in the task force we are going to work towards real sanctions, not just corrective sanctions for those who go beyond the 3% deficit rate, but also preventive sanctions, for those who are below the 3% rate, but who are not respecting their medium-term plans and whose debt is too high and is not developing in the right direction or at a sufficient rate.
We are therefore going to introduce, in so far as the treaty will allow us, sanctions that go beyond the Stability and Growth Pact that we have at the moment. We are going to introduce them preventively and reinforce them correctively. We cannot invent sanctions that do not have any basis in the treaty. I cannot do anything about that. We should have thought of that at the time.
Ladies and gentlemen, we are also going to introduce, for the first time because it does not exist, mechanisms to correct the imbalances, in particular, among balances of payments, and divergences in competitiveness. It is the first time that we will work on this. We have not done anything until now. We are going to be innovative with this task force thanks to the ideas and initiatives or proposals that the Commission will put to us a few weeks from now in the crucial area of competitiveness.
Therefore, I am really challenging this inverted Euroscepticism, which means that when there are results, plans, programmes and intentions, we demolish them in advance. We are making progress in the governance of all the institutions, step by step, in a gradual way, but we will get there; of that I am absolutely certain.
As for financial supervision, of course this is being discussed at the European Council. We are also discussing it with the finance ministers. We can also talk about it here in the European Parliament. It is not a sin. There is no ulterior motive, it is not about lecturing anyone, but we must talk about it.
I will avoid making caricatures. We could say: 'These are the Council's proposals, they consist solely of coordination', and brush everything aside. That is a caricature, and I will have nothing to do with it. All I would say is that, in this crucial area - there are others, too, in the financial world - we, the Council - it is not even the European Council - and the European Parliament have to be able to work together to ensure that on 1 January - and that is the deadline - the new institutions can get off the ground. We very much need them.
Even in the area of finance, Europe is in the lead. Do you really believe there will be applause at the G20 if the EU Member States, President Barroso and I propose a bank tax? Do you really believe there will be applause? Here, too, we are innovators, pioneers. Do you really believe that when we talk of the tax on financial transactions, we will receive applause? Here, too, we will be pioneers.
Therefore, in a good few areas - environmental, financial and others - we are taking courageous initiatives and we will also defend them at global level. As we have also said within this Chamber, if there is no agreement at global level on some issues, such as a bank levy, we will act at European level. Moreover, some Member States are already taking initiatives, and I am proud and pleased that at the time when I was Prime Minister, my country was practically the first and only one in Europe to take the initiative of introducing a tax on banking institutions.
I have listened to you, I have listened to you carefully, but I would say that my approach is a positive one. Some of you are urging us to be more positive at the same time as criticising us. I do not have a problem with that, but I would like, in any case, to underline what we have succeeded in doing under extremely difficult circumstances, in the first three or four months of this year, and we will continue. I am also sure that, a few months from now, even if they do not applaud us, some of those who are critical now will nevertheless agree that we are right.
(Applause)
President of the Commission. - Mr President, regarding the specific question that was put to me in terms of the financial supervision package: this financial supervision is indeed a flagship of European reform because the whole set of new arrangements depends on the new architecture.
For instance, we have proposed that the credit rating agencies can be under the oversight of one of those new institutions. That is why it is so important to come to an agreement on this supervisory architecture that the Commission has put forward as a proposal following the report that I asked the high level group chaired by Mr de Larosière to present to us.
I would like once again to thank the European Parliament for being very supportive and for your ambition. This has helped us to make sure that the Council moves from its December position on some key points, some points that have been considered very important by the European Parliament.
But now everyone needs to compromise and this is the important question to address in the European Union, because if we always stay at the position of considering that others are not doing enough, we will not move forward. We need a compromise. And I believe that a deal can be done and that it will follow in many areas the European Parliament's concerns, for instance, on key issues like certain products and transaction bans to protect consumers, dispute resolution powers for the authorities that include addressing direct decisions to financial companies - this would be a big move for the Council and the Commission supports it - and principles for the resolution of crisis and deposit guarantee schemes and a very comprehensive and strong review course. I think there is already an opportunity to close the deal in the coming days.
Tomorrow there will be a trialogue that is very important. Things will not get easier if there is a delay. Most likely, some of those reservations will become entrenched, and it will become even more difficult. But I think that it is not in the interests of anyone who wants a real European architecture to postpone it, if only because - let us be frank - a full second reading will make it almost impossible to have the new authorities operating from 1 January 2011. So - that is why urgency is so important here - the idea is to have the new system start in 2011, with the new European 2020 strategy with the newest possible economic governance and, hopefully, with a lot already done in terms of financial service regulation supervision.
That is why I would like to ask you to listen to me, as I have of course asked the President of the European Parliament - this was immediately after his very interesting contribution - and also the Member States. I once again ask the European Parliament, in the spirit of compromise, to make an effort to achieve it.
Of course, the Commission has made the proposal so we are very happy with it but the Community method is also about compromise. The Community method is not just about stating positions, it is also in the end about compromise.
(Interventions from the floor by Rebecca Harms and Guy Verhofstadt saying that the Council should make a proposal)
That is why the Commission is urging the Council to move. We have tabled an informal full compromise text today and will continue to put friendly constructive pressure on all the parties to come to an agreement.
(DE) Mr President, Mr Van Rompuy, we are not looking today at the events of the last few months. We must keep to the subject in hand. We are considering the results of the Council meeting. What sort of an era are we living in? I expected to see a little more self-criticism today with regard to our actual weaknesses and more honesty in dealing with what is currently happening.
The results of the Council summit do not correspond with the announcements made by Mr Sanchez Garido in Strasbourg. The Council is continuing to issue declarations of intent, instead of actually taking action. We spend our time here constantly watching what the Council is doing. I do not expect the Council to provide leadership on all issues. However, I do expect the Council not to hesitate, not to block measures, to support the Commission and to follow up announcements with actions as quickly as possible.
Ladies and gentlemen, I also have a low opinion of the letter-writing method. These are not real actions. Around 24 hours before the summit, we received letters from Mrs Merkel and Mr Sarkozy. We have now received a letter from Mr Barroso and from Mr Van Rompuy addressed to themselves. We have received a letter from Mr Obama and one from Canada. We want actions and projects, not letters. I suggest that you write fewer letters and follow up your verbal initiatives with real, lasting actions.
As for the Europe 2020 strategy, you should transform it into an instrument and a specific project for growth and employment. No firm decision has been made on the bank levy and we do not have a project for the G20. The transaction tax has been discussed, but there is no European project to introduce it. The financial supervisory body, the hedge fund regulations and the Capital Requirements Directive (CRD) III have all been blocked by the trialogue, while in Basel, the Member States of the European Union are currently supporting a definition of capital favoured by the Americans and not by Europe. Let us take action and turn announcements into reality.
(FR) Mr President, Mr Barroso, Mr Van Rompuy, fortunately, the 2020 strategy has kept the objective of poverty reduction. Our concern is that the budgetary consolidation strategies may go far too far in certain areas and may weaken the foundations of poverty reduction by undermining public service funding methods, which are an absolutely key element of such a strategy.
As for economic governance, Mr President, it is not about criticising everything the European Council does. It is about starting a fruitful debate, and in this respect, we have two or three important proposals to put to you.
The first is that today, macro-economic issues and issues of imbalance are, as you said, very significant. My great fear, our great fear, is that a debate that begins by hammering home the need to strengthen the conditions for application of the Stability and Growth Pact satisfies some people and exhausts the raw material of what should be under discussion today, namely the tools, the methods, the capacities to reduce these divergences which today are weakening the euro area and which have led Citigroup to consider that the euro area should no longer be seen as a whole.
The second issue, which is also essential in our opinion, is that of sanctions. You said that we must not just sanction those who are in deficit, but perhaps also think of intelligent sanctions. For example, have we thought of asking a State in difficulty to increase certain taxes, with the revenue from these taxes being paid into the European Union budget? There are methods other than suspending the right to vote or cancelling structural funds.
(The President cut off the speaker)
(FR) Mr President, Mr Barroso, Mr Van Rompuy, you have no doubt all heard the absolutely outrageous words of BP's CEO, who said: 'I would like my life back'.
Now I get the impression that at the moment in the European Council, there are governments which would like to act as if there had never been a crisis and which would like their lives back. They come and tell us: 'We will keep the supervision of the past. There have not been all that many developments. We can therefore dilute Mr de Larosière's project, which the Commission had adopted, and we can reject the European Parliament's request because, fundamentally, what happened was only a very small crisis and we do not need to go very far'.
However, this is not the position of the European Parliament, and I would like everyone to face up to his or her responsibilities here. In December 2009, the Ecofin Council unanimously voted for a position that blocked any chance of discussion in codecision. On the day of the Ecofin Council, the coordinators of the four groups of the Committee on Economic and Monetary Affairs told the Council that this was unacceptable. Then for months, we were told: 'Perhaps you will keep quiet'. Then, on 10 May, the Committee on Economic and Monetary Affairs voted for a more demanding text.
Presidents, that is where we are, and we do not intend to accept a second-rate agreement. We also want institutions to be established on 1 January of next year, but institutions that work, European Union institutions where together, we decide on common rules applicable to financial services and financial establishments, a system that is not based on the goodwill of the Member States and especially not a system that gives rights of veto to Member States which obviously do not want financial supervision at all.
Therefore, we want to make compromises, but we do not want to be compromised by people who do not actually want to succeed.
- (CS) Mr Van Rompuy, Commission President Barroso, I am a member of the Committee on the Internal Market and Consumer Protection. We have seen Professor Monti, who you asked to draw up the so-called Monti report, several times in the Committee. I personally said that the report was very 'sexy', but I had serious doubts as to how courageous it was. I am talking about the courage of politicians at the European level and at the national level to put forward and implement proposals. I would like to mention in passing that there have been rumours (as we say in Czech) of talk in the European Commission and the European Council about the introduction of a so-called 'super euro' and a 'lesser euro'. I would like to sound a serious warning over this matter, since we have experience in Europe of the East German mark and the West German mark, which divided Europe like the Iron Curtain. Thank you.
(PT) Firstly, with regard to fees applicable to banks and financial transactions, I must say that I would prefer there to be less talk and much more bargaining power, as we have already seen what the result of the G20 will be: we will be pioneers, but without any results.
Secondly, I would like to say something about the economic policies. How can this Council say that it wants to reduce poverty in Europe at a time when, all over the world, national budgets are being based on policies to make drastic cuts in public investment and social spending? This is the real problem. How can we sustain the need for sustainable growth if all national governments are steered by a single objective - to reduce wages and increase more unfair taxes, particularly VAT?
This is why we have a problem with the Council. The Council is like the Vatican, as described by the Portuguese writer José Saramago: it is orthodox; it forgets nothing but learns nothing. Therefore, I must ask one last question about the obsession with national budgets and their prior approval. Then there is something that Mr Van Rompuy said, alluding to the idea of preventative sanctions in national budgetary policy. What does this mean? What does it actually tell us? This is just a symphony of vuvuzelas, a terrible cacophony.
- (SK) In the introduction, item 11 of the conclusions of the European Council talks about taking account of the specific situation of euro area countries in reinforcing preventative instruments for achieving the objectives of the Growth and Stability Pact. These instruments include the new European stabilisation mechanism.
After publication, of course, a legitimate discussion began over construction and the level of fairness of the relevant shares of the various countries which are committed to fulfilling the pact. Financial experts have repeatedly agreed that the proposal submitted for discussion between the ministries, to determine the size of a country's contribution according to its share in the basic capital of the European Capital Bank, would be completely inappropriate in this case, since it would benefit countries with greater assets in the banking sector, at the expense of others.
Apparently, it would be more correct to determine the guarantee amount of the various countries in the stabilisation mechanism on the basis of the decision criteria in the European Central Bank.
However, there is no answer yet regarding the mechanism's strange concept of solidarity, which even relies on poor countries incurring debts in order to maintain the solvency and high living standards of badly managed rich countries. I am not sure whether that would be quite proper.
Mr President, the EU's strategy for jobs sounds good, but the reality behind the scenes is very different.
To take just one shocking example, the forthcoming trade agreement between the EU and India will have a devastating impact on Indian agriculture and pharmaceuticals. Indians are rightly worried by this threat to their prosperity and independence.
But with the Indians giving up so much, we need to ask what is in it for Indian big business and what is it going to cost workers in Britain and Europe.
The answer is Mode 4 immigration, which bypasses any national caps on immigration. Transnational corporations will gain the automatic right to bring in Indian labour to replace, for example, skilled British workers in steel and car plants and all the other industries now owned by Indian-based TNCs.
The India-EU trade agreement will devastate the wages and employment prospects of hundreds of thousands of British and European workers. This is not a strategy for jobs but a naked sell-out to corporate greed.
(ES) Mr President, I would like to talk about financial supervision, which is the only real tangible manifestation of this ethereal idea that we call economic governance, and I must say that we are in a real ceremony of confusion.
Just this morning, the rotating President of the Union declared that we are close to an agreement. He urged us to get moving, and both these statements are economical with the truth. We are not close to an agreement, and it is also not the job of the Presidency of the Council to tell the rest of us to get moving. What it needs to do is to get itself moving, and I will tell you in which direction it needs to go.
The Council agreement is, as has been said here, an agreement of minimums; it is an agreement that is wanted by some European authorities whose only competences are to propose technical harmonisation rules for a standard interpretation of European law.
There was no need to go to so much trouble. This could have been done by the Commission with Article 290, based on the Committee of European Banking Supervisors, which is in force.
What Parliament has said is as follows: firstly, that pan-European banks must be supervised by a genuinely European authority that is strong and subject to control by Parliament; secondly, that the banks whose collapse could drag us all down should be subject to special vigilance; thirdly, that when one of these banks gets into difficulties, the banking authority should have a toolbox to prevent infection, restructure the bank and liquidate it in an orderly fashion without the debris landing on the taxpayers' heads; and fourthly, that there should be two funds pre-financed by the sector itself, in accordance with the 'polluter pays' principle, so that we do not end up all paying once again for what Crispin charitably called the irrational exuberance of a few.
Mr Barroso, the first time that I saw a high representative of the Spanish Government was on Monday. Before the start of the Spanish Presidency, they were given ...
(The President cut off the speaker)
Mr President, I have ninety seconds and it is not a great deal of time, but I want you and the House to reflect on this. I speak as the rapporteur on the mid-term review of Millennium Development Goals.
The United Nations estimates that in ninety seconds, by the time I sit down, 45 people will have died in the developing world. One death every two seconds, deaths from preventable diseases, malnutrition, from complications giving birth, from HIV- and Aids-related illnesses, from TB, from malaria. A death every two seconds. That is why we must meet our Millennium Development Goals commitments in the G20 as well as leading at the UN; and that is why we must keep our commitment to continue funding those vital projects in the developing countries.
I have twenty seconds left, and I would ask your indulgence in the House that we say no more until my time is up, but reflect on those 45 deaths that will have occurred in these ninety seconds.
(Ten seconds of silence)
Mr President, if I may address President Van Rompuy of the European Council, I am pleased to see you here and, as Chair of the Committee on Economic and Monetary Affairs, I must say I would rather like to see more of you in committee, in your task force role, because when you come up with ideas, any multilateral surveillance will come to us under codecision. The longer that we are out of the loop, the longer it is going to take us to understand and agree the decisions you make; and we have some ideas too.
Turning to the Council conclusions, I note that they urge rapid action on the supervision package on AIFM and on derivatives. They do not give prominence to the capital requirements directive (CRD III) which puts capital on the trading book. Now, trading book capital was shirked under pressure from banks from before the crisis, and it is what made speculative proprietary trading attractive and cost-free, an activity that was fundamental to the crisis. CRD III would automatically shrink casino banking without having to sort out bands and splits; so why is it not top billing for early action and implementation?
Finally, I appreciate the decision to apply bank stress tests and make them public. This is at least a year overdue and might have saved some of the current sovereign debt problem if it had been done sooner. But it is essential now that the stress tests applied cover all the challenges and concerns of the market, otherwise that would actually make matters worse.
(EL) Mr President of the Council, it is an honour and a joy to see you. May I say that your sober approach to issues at this time has been valuable.
The last Council in Germany accepted that the Union needs some form of economic governance; however, it refused to accept France's reasonable proposal that this governance should be exercised at the level of the 16 in the euro area to start with. Thus, we are moving towards economic governance of the 27. My question is this: what sort of joint economic governance can be exercised by 27 countries with 18 different currencies, different taxation, different lending rates and so forth? I fear that we may again be moving into the problematic structure of the euro area.
(DE) Mr President, I would like to make a few brief comments on fundamental issues relating to the Europe 2020 strategy. We can definitely say that progress is being made when the efforts to promote growth are linked with the goal of sustainability. However, what we must not forget is that this does not solve the basic problem. The fundamental issue is how we can get away from this pressure for growth. How can we prevent economic and financial crises from occurring in future? When I ask myself this question, I think it is unlikely that we will be able to manage without a fundamental reform of the monetary system. Therefore, we must finally discuss issues such as whether it would not be sensible to put money creation into the hands of the state and to link bank lending to the actual cash in circulation. However, these are all questions which can only be answered by means of a strong and independent policy.
Mr President, fiscal and financial reforms - pivotal as they are - are not a substitute for structural change and competitive growth policies. That is why, firstly, I would like to address briefly the role of cohesion policy in the delivery mechanism of the EU 2020.
In its conclusions, the Council sent us a clear message to integrate cohesion policy in the implementation of the EU 2020. After all, according to the recent March communication from the European Commission, this policy area was the only truly successful strand in the delivery of the Lisbon Strategy. Why? Because, it sets out binding guidelines or conditions for the transfer of European resources to a Member State, region or city. It also gives Member States and regions the scope to translate common European objectives into their own reality. It is efficiently adapted to monitor and support the achievement of goals; and, last but not least, it has an efficient sanctions mechanism.
On economic governance, I strongly support the idea of going beyond fiscal surveillance towards the competitiveness-related factors which generate or contribute to imbalances. I also believe we should state today - clearly, urgently and loudly - why fiscal surveillance did not work and why the Stability and Growth Pact did not deliver. Continuing to rely exclusively on decentralised fiscal discipline might give us 'better' European governance but it will not give us 'good' European governance.
(ES) Mr President, Mr Van Rompuy, Mr Barroso, I agree with you on something that I think must be said, that, at last Thursday's meeting, the European Council did take some very important decisions that were unthinkable only four months ago. I think that we have to have the courage to say this. I think that, as has always been the case in its history, crises get Europe moving.
This crisis which, as you said, is very significant and very serious, has resulted in a series of decisions and a series of paths being explored which are extremely important for European integration.
Incidentally, one of the decisions that was taken at this European Council meeting - which is not insignificant even though it has not been mentioned - is the decision to reform the treaty and to convene an intergovernmental conference to reform Protocol 36 to the Treaty of Lisbon. This means, ladies and gentlemen, that an agreement has been made to incorporate 18 new Members into this House and that 12 Member States are going to have the right to fairer representation than we have at the moment.
In this context, I would like to highlight how significant it is that the Council has taken a decision to increase the number of Members in this House and that this very day, if I have not been informed incorrectly, the intergovernmental conference has taken this decision of the 27. I congratulate you, Mr Van Rompuy, on this decision, and I urge you to promote the ratification by the 27 Member States of this decision that gives Parliament more adequate representation and 18 new Members the right to represent their European citizens.
(RO) I would like to begin by welcoming the decision made by the European Council last week to give the green light to initiating negotiations with Iceland. In fact, a huge majority in Parliament's Committee on Foreign Affairs voted today in favour of my report on Iceland's application to join the European Union. My fellow Members have expressed, via this report, their support for this country's accession to the EU, while stressing, however, the need for a common solution to be reached in areas such as fishing or agriculture.
We strongly believe that Iceland can quickly bring to completion the progress which has been made so far and adopt the acquis communautaire, which will make it a new member of the European family. Iceland can make an important contribution to the European Union through its tradition of democracy and its experience in environmental protection. It can also help EU policies become established in the Arctic region.
By the same token, Iceland, too, will stand to gain a great deal. In this respect, we are not only talking about the matter of economic stability, but also about a greater influence on the world stage or increased influence when making decisions relating to the internal market.
On the other hand, we are all aware that opinion among Icelanders on their country joining the European Union is deeply divided. This is why I believe that a public debate initiated by the Icelandic Government and supported, if necessary, by the European Commission, can help clarify the arguments for and against joining, thereby ultimately enabling Icelandic citizens to reach an informed decision on EU accession. As is widely known, Iceland is going to organise a referendum at the end of the negotiation process to see whether the Icelandic public will support the outcome of these discussions between the European Union and their country.
(EL) Mr President, since the euro was introduced, the economies of the North and of the South have diverged instead of converging. The main reason is that they were very differently structured. The South was based on services, on the agricultural sector and on tourism, while the North was based on heavy industry and exports. The South should therefore have radically changed its economic structures in a few short years: instead, it grew through spending, through the cheap loans which the euro allowed and through excessive borrowing, while the industrial countries grew because they could not export more easily and more cheaply.
That is why and where economic governance was needed. Its absence exaggerated both the development advantages of certain Member States and the development drawbacks of others.
If the South and others are to break out of the vicious circle of recession, they must be able, in addition to making financial adjustments, to borrow more cheaply, so that they can invest in growth and exports, including through Eurobonds.
Yet, it is precisely now that comparatively rich Germany is throwing itself into a programme of severe cuts, both by restricting internal spending and primarily by making itself more attractive to the financial markets than its partners. Such measures do not constitute a common European economic policy. They potentially turn the Member States into outright competitors for limited funds instead of solid partners and they put them on the same Procrustean bed, which exaggerates the advantages of some and the drawbacks of others, and puts some Member States in a very negative starting position in terms of achieving the - supposedly - common 2020 objectives.
(ES) Mr President, when you attended a meeting of the European Economic and Social Committee, Mr Van Rompuy, you used a beautiful image. You said that in the economic and financial crisis, we had wanted to build life rafts during the voyage. This was indeed the case, as the Economic and Financial Affairs Council that preceded the last European Council meeting took certain measures that were unthinkable in some countries, one of which I know very well.
What we therefore need to do is ensure that this does not happen again in the future and therefore, that we build the life rafts in advance.
I listened very carefully to what you said. You mentioned 'a strict supervision of the national budgets'. I agree.
Then, however, you added that there was no question whatsoever of the Commission supervising the national budgets before they were approved by the national parliaments. Well, I heard you say this to Commissioner Rehn. Moreover, I think it is a good idea and one that we should explore. 'De l'audace, encore de l'audace et toujours de l'audace', as a French revolutionary would say.
I have no problem at all, President Van Rompuy, with being under the protection of the European Union. I prefer to be under the protection of the European Union than under the protection of rulers whose method of government involves constantly changing course and improvising. We are therefore going to pursue any possibilities that we have.
Secondly, it has been said here by some Members that as they are not in the euro, they do not care what happens to the euro. Well, I am concerned about what happens to the national currencies that are not in the euro, because that is being European. If, at any point, those currencies are in difficulties, it will concern me, because they will affect the economy that belongs to all of us.
Mr President, one last aside. I know that, in times of crisis, it is more difficult to talk about fighting poverty, because there are fewer resources. I believe, however, that what has made us greater as Europeans is fighting against social exclusion and poverty. I ask that 2010, which is the European Year for Combating Poverty and Social Exclusion, should not be simply one more conclusion of the European Council. President of the Commission, let us make active policies in this area.
(FR) Mr President, Mr Barroso, Mr Van Rompuy, you told us earlier that Europeans must be firm and united if they are to succeed at the G20, and that the European Union's credibility on the international stage is at stake. However, what is at stake, above all, is the Union's credibility in the eyes of its citizens, who expect it to be able to equip itself with credible instruments to exit the crisis.
Firstly, I expected the conclusions of the European Council of 17 June to treat EU budgetary discipline, macro-economic surveillance and the regulation of financial services equally. It has to be said that this was not the case.
Secondly, having clearly lacked internal solidarity in the face of the crisis, the European Union has a duty to lead the efforts to emerge from it. Let us be frank. Economic and monetary union is suffering from a structural fault, which creates an imbalance between monetary policy and economic policy, even though today, the euro accounts for 27% of the global reserves of central banks. That obliges the Member States and the Eurogroup to coordinate national economic policies. The euro must not be the symbol of high prices for our fellow citizens, and our duty today, at the end of these interim Councils, is no longer to simply reassure the markets. It is to reassure citizens of our ability to exit the crisis together.
Thirdly, the tougher stance on budgetary discipline, at this time of crisis, must not aggravate the recession. We want evidence, evidence that the 2020 strategy will actually be accompanied by financial resources that are sufficient to develop, but also guide, the economy towards the spending of the future, towards employment and towards solid and fertile investments. Presidents, we must hear the warning being expressed today in anger and soon in fear. Identified as it is with unfair liberalism, the European Union must not become the symbol of brutal austerity.
(FR) Mr President, Mr Van Rompuy, it is often said that necessity knows no law. Faced with the crisis, one obvious fact, rather, one necessity has become inevitable, that of innovating and being creative. In this respect, I am delighted with the step taken by the European Council, a step that I hope will eventually be a leap towards true economic governance because, let us not be mistaken, economic policy coordination alone will not be enough.
Let us succeed in creating a genuine budgetary federation, not forced by circumstances, but because we have chosen it ourselves.
Let us return to the Council's decisions, which I welcome nonetheless. The strengthening of the preventative arm of the Stability and Growth Pact is an excellent thing, but there cannot be true budgetary discipline without sanctions for those who depart from the rules. These penalties have been strengthened but not yet clarified, and this is regrettable.
Otherwise, I would like to express my satisfaction, among other things, with the guidelines decided on, such as the famous scoreboard for the evaluation of competitiveness, because this is what it is about: reviving competitiveness and sustainable growth for all.
Once again, let us pay tribute to the plans to introduce a bank tax, the acceptance of a tax on financial transactions and the acceleration of the reform of financial regulations.
Mr Van Rompuy, a few months ago, even a few weeks ago, all these decisions and guidelines appeared unrealistic, illusory or even hypothetical. You are right, it is true, there is a radical change in culture, in terms of the policy of incremental European steps. That said, in October, the Member States absolutely must implement these guidelines in practice. Whether the step taken is a historic leap or simply a pious hope, which we will all regret bitterly and which a majority - the citizens - in particular, will have to suffer on a daily basis, is now up to the Council.
(IT) Mr President, Mr Van Rompuy, ladies and gentlemen, as I am one of the last people to speak, I would like to offer you some words of comfort. In my opinion, you were right to point out here that you do not represent the governments, but Europe and the European Union itself: an affirmation that is obvious, though not for some, evidently.
We therefore urge you to persevere in your role to ensure that the stable Presidency of the Union provides that encouragement, that backing, and forces the governments to turn their words into action.
We welcome what has been achieved over recent months, the idea of the task force and also the fact that the Heads of State or Government were forced to draw up a significant document because, Mr President, the content of that document, if put into effect - although we are not really sure whether all of the Member States do wish to put it into effect - is certainly significant.
For example, we do not know whether the statements in the final document on the taxation of financial transactions or on the tax on banks will actually become reality. We are waiting for the task force's conclusions in order to see whether these effective instruments, in conjunction with the statements on economic governance, together with the statements on growth, are really an essential premise of our political action.
We wanted the constituent process, which ended with the Treaty of Lisbon, in order to signal a change: we hope that the stable Presidency of the Union will insist - as Mr Van Rompuy underlined in his reply - that these words become reality.
Mr President, I think we can all welcome the conclusions and goals set by the European Council. I have three points that I would like to comment on.
The first one is about the euro. I think if we enforce what has been set up with 'foreseeable and automatic sanctions' for those who are not following the rules, then we will have a much stronger framework and maybe we will see the rebirth of the euro in a much stronger condition than we have ever had before. That will be a contribution to the future of European economy.
That also implies that we need to do a lot regarding growth. I welcome the clear goals set out here, but I would like to remind us all that hard work and difficult choices have to be made. They are not made by just setting the goals. We have learned that from the Lisbon process.
We need to be able to make courageous decisions and open up the market for more trade, more investments and more innovations. That is what needs to be done. Otherwise, we have only bought ourselves some time, before all the problems come back again.
Finally, we are now entering a phase of global economy which will be characterised by the reduction of deficits. It will be so in the US, and it will be so in Europe. We all know the risks associated with the contraction of economic development. We need to ensure that the economy can be stimulated in parallel. In that sense, I think reference to the Doha Round in the conclusions should be strengthened; and I think it should be strengthened in a way to make it consistent. I cannot understand a financial transaction tax which will hinder trade and liquidity and which will do more damage to poor countries and countries with big deficits. We need to support and stimulate trade, and that way we can get the injection needed to make the world a better place.
(PL) Mr President, the recent crisis in Europe has shown what a big problem it is that, despite the Treaty of Lisbon, Europe is not sufficiently integrated in the area of economic governance. Europe is, however, a whole - a problem for one, two or three countries is a problem for all of Europe. Therefore, it is good that this question has become the subject of discussion in the Council. In my opinion, the conclusions which were reached there are a step in the right direction. We need budgetary coordination and sanctions for countries which do not maintain standards and which break the rules.
It is good, too, that an exclusive 'euro club' has not been started. It is extremely important to remember that the euro is going to be the currency not only of those who are in the euro area today, but also of those who are saying they want to adopt it. It is important that they, too, can participate in decisions which concern the euro area, so that in the future, they will be able to participate fully in its management.
(DE) Mr President, Mr Barroso, Mr Van Rompuy, it is important that we all work together to promote growth and employment and attempt to eliminate the causes of the crisis. However, our goal must be to learn from our previous mistakes and not to make those mistakes again.
One subject which we must not lose sight of and which is particularly important to me is the fight against poverty. It is a pity that the European Heads of Government were not prepared to commit to implementing the Commission proposals on combating poverty as quickly as possible. The message sent out by the Council last week is that Europe does not care about the poorest people. The original goals have been watered down. All that remains are three key figures and the objective of lifting 20 million people out of poverty. That is not enough and it is clear that there is a real lack of political will in this respect. We had really hoped that the Commission proposal to reduce poverty by 25% would be adopted and taken forward, because poverty ultimately represents a risk for Europe.
(FR) Mr President, I obviously wanted to address Mr Van Rompuy, who has just left. Nevertheless, I wanted to point out to him, and point out to everyone, that if he is asking us not to make caricatures, then I would suggest that he does not succumb to them either, because some of us here are, without doubt, his best allies when it comes to everything that is expected in terms of coordination strategy and budgetary control.
Furthermore, I wanted - and here I am talking to you, Mr Barroso - to take up a proposal that was mentioned in the Committee on Budgets: that of launching, even beyond the task force, a convention, a new convention on budgetary aspects, so that when our Member States are all subject to budgetary restraint rules, we are able to work on the means by which to not just monitor, but also to divide the roles between European spending and national spending.
I think that, quite apart from the need for institutions and bodies that will supervise, coordinate, and impose sanctions, this is a huge task that we must undertake.
(IT) Mr President, ladies and gentlemen, I listened closely to the speeches by Mr Van Rompuy and Mr Barroso, and they both said that they hope to collaborate as closely as possible with Parliament given the challenges ahead: governance, financial and banking regulations and the Europe 2020 strategy.
It is also a good thing that the task force has been asked to conclude its work and set out concrete proposals no later than September. Mention was also made of action outside Europe, in areas such as cooperation and development, international sanctions, nuclear programmes and the environment. Almost everything that was said is commendable, but of course, now we need to put it into effect.
We live in a Europe in deep crisis: millions of jobs have been lost and genuine recovery is still a long way off; the European Centre for the Development of Vocational Training forecasts the creation of 8.5 million new jobs, including replacement jobs, by 2020, but most of these will be for highly or medium-skilled workers, to the detriment of low-skilled workers.
This is where our challenge lies: preparing the new generations for a new Europe.
(IT) Mr President, ladies and gentlemen, the President of the Council, Mr Van Rompuy, used a term in his speech, namely 'gradual', which describes, perhaps better than any other, the efforts being made at this time.
Gradual means that the degree of Member States' goodwill is not identical; gradual means that the positive things written in the Council's conclusions need to be completed and implemented.
How can we move from 'gradual' to 'swift'? How can we move from 'gradual' to 'soon and properly'?
I think that we need to ask the President of the Commission, because current political leadership, the political leadership of today's Europe which seeks to bring initiatives to fruition, must, in view of our institutional setup, be provided by the President of the Commission, by the Commission which must put forward proposals, conclude this process and put us in a position to innovate.
President of the Commission. - Mr President, some of the people who asked me these questions are no longer here. Anyway, I will respond.
First of all, regarding the role of the European Parliament in the Europe 2020 strategy. That has been a concern of many of you, including Corien Wortmann-Kool who has been a very important leader in this Parliament regarding the rights of Parliament in establishing this strategy. I think the European Parliament has a key role to play. It is our common responsibility to be successful in exiting the crisis and returning to growth. Our Member States must do much better on the delivery of structural reforms and fiscal consolidation than they have done over the last decade.
The European Parliament will have to play a key role as colegislator in adopting legislation put forward to implement the flagship initiatives. The Commission has recently adopted the first flagship initiative for a digital agenda; six more flagship initiatives will follow before the end of 2010. It is a very intensive programme. These flagships will entail a set of legislative proposals and the Commission is counting on the European Parliament's support to deal with flagships and proposed legislation in a rapid and coherent fashion. I am looking for a commitment from the European Parliament to fast-track the adoption of those initiatives.
Secondly, I believe the European Parliament should play a much more active role than it did under the Lisbon Strategy in defining and monitoring the Europe 2020 strategy. This calls for taking timely, proactive, common positions. The European Parliament could also play a role in mobilising national parliaments. I think there is now room for shifting this dialogue away from general discussions on Europe 2020 - the kind of general discussion held in the first phase and which I have been participating in for some time - and move towards much more specific issues, such as the five core themes of the strategy: employment policies, R&D innovation, energy efficiency, education and fighting poverty, and monitoring national performance.
National parliaments must become key actors in monitoring their government's performance and commitments to the proper implementation of their national Europe 2020 strategies, targets and European Union recommendations. This is a very important point.
I know that some of you are not happy. I would also have preferred a higher level of ambition in terms of the monitoring of the strategy. In fact, there are considerable improvements, and I would like to ask you not to underestimate the potential of these improvements. The fact that there will now be national reform programmes and specific national targets makes it possible to monitor, in a concrete manner, not only what is being done generally by Europe but what each country is doing in all those matters. This can be done, and should be done - if I can express an opinion - by the European Parliament, with the other institutions of course.
The first point on this priority is poverty - also because of this year being the year on poverty. I like what some of you have said, namely Mr Méndez de Vigo and others, that we should take advantage of this year being the European Year for Combating Poverty and Social Exclusion, to launch some active policies.
It was not easy to get the target agreed at European level; some expressed doubts in terms of subsidiarity. At the end, it was possible to get some kind of commitment and so I think we should already make that a visible action now this year, because the social reality of Europe is in a state of emergency.
Coming back to Europe 2020, Parliament, as a budgetary authority, will have to play its role in the definition of the next Multiannual Financial Framework. Budget priorities must reflect Europe 2020 priorities. We will present our budget review in September. I think that will be the moment to engage in a broad discussion about the future of our financial perspectives, namely some of the ideas that have also been suggested in the preliminary discussions with the Parliament.
I want to pay tribute to the working paper of Alain Lamassoure that has been presented to the Committee on Budgets this week, on how to finance Europe 2020 in times of crisis. I believe in the ideas that have been put forward. How we can decide on what could be spent at European level and what can be spent at national level is indeed something for Parliament, working also with the other institutions. On behalf of the Commission, I want to tell you that we are committed to working with you in that area.
Another point made by Mr Cashman, who is no longer here, was on MDGs. I fully share everything he said on this; the need to keep the momentum on this matter. Especially now, where there is every constraint on the budgets of our Member States, it would be difficult to be sure about their commitment. From that point of view, the conclusions of the Council are good. It is a point that is made in the letter that I, along with President Van Rompuy, addressed to the G20 colleagues; taking into consideration the commitments made by our Member States, we are reaffirming on behalf of the European Union that the European Union remains committed to support the achievement of the MDGs globally by 2015. We believe that this is possible if all partners demonstrate firm commitment. So that is a point that we are going to bring to the G20 and G8 outreach meetings this weekend in Canada.
Some of you also asked about stress testing. I think it was a very positive announcement, a positive signal ahead of the G20 summit in Toronto, an important step to restore confidence in Europe's banks and Europe's economic prospects. The details of the commitment made at the European Council last week, including the exact scope of the exercise, are currently being discussed by all relevant stakeholders, in particular, by the Committee of European Banking Supervisors, the respective national supervisors and the respective Ministers of Finance. The ultimate decision on this issue will be taken in the next few days. We are, as a Commission, playing an important part in this process; we need to advocate an approach that would ensure having as representative a sample as possible, while taking into account the timeframe set for the publication of the results in the second half of July. There is a delicate balance to be struck.
I also believe that the result should ideally take into account the most recent development in sovereign debt markets. The credibility of the exercise will be considerably enhanced if it properly addresses the recent pressures in sovereign debt markets. I understand the Committee of European Banking Supervisors has been considering this issue with the participation of all parties concerned, including the Commission. The ultimate decision in this regard will be taken in the next few days.
Finally, some of you mentioned the issue of the oil leak in the Gulf of Mexico. Just yesterday, I had a meeting with the CEO of BP to be sure that they are taking all the necessary measures and that they are drawing all the lessons from that ecological catastrophe. In fact, I think that not only that company but, generally speaking, the industry, have to draw lessons from it. They gave me assurances that they are taking all the necessary steps to ensure that their operations, particularly those in and around the European Union, are undertaken with the safety of citizens and the environment as a corporate priority.
We are currently reviewing applicable EU legislation. In fact, we had been working on this before this crisis; at meetings with the Baltic States, some of our partners, for instance Finland, raised the issue of the possible consequences of this kind of ecological catastrophe in the Baltics and what could we do. We are already working on this. I believe that a hasty or premature regulatory response to events in the Gulf should be avoided. In fact, no regulatory regime can give a 100% guarantee of safety. Much depends on the attitude and practices of the industry itself.
However, the Commission will not hesitate to propose changes in Europe if the current analysis, namely the investigation in the Gulf of Mexico, reveals weaknesses. We are intensifying our contacts and dialogues with national authorities and regulators. Furthermore, Commissioner Oettinger, in cooperation with Commissioners Georgieva and Potočnik, established contacts with all of the industry in early May for a meeting that they are holding this week.
We have been also coordinating through the MIC assistance in response operations; Member States and the European Maritime Safety Agency have responded promptly. This was an example of initiatives that the Commission is taking.
I am coming now to the last point made by Mario Mauro, I want to reassure him and the Parliament that, of course, the Commission will take all its initiatives in the spirit of good cooperation with all the other institutions. As I said before and in another meeting, yes, the Commission is the economic government of Europe in matters that have been transferred from national Member States to the European Union but, of course, we need to work in cooperation with all the institutions. The European Council has also an extremely important role to play. That is in the treaty and we are cooperating there. The President of the Commission attends the European Council as, of course, does the European Parliament. So I think it is in this spirit of partnership that we can indeed make our project go forward and I really want to thank those Members of the European Parliament who show this extraordinary patience - this is the kind of resilience that we need for our economy as well.
The debate is closed.
Written statements (Rule 149)
I welcome the Council's decision to approve the EU 2020 strategy in the form put forward by the Commission. This new European strategy for employment and economic growth will have a key role to play in refocusing recovery policies. It will support the introduction of medium- and long-term reforms, including the reform of pension systems, which will ensure the sustainability of public finances. In this respect, cooperation is required at both national and European level so that measures facilitating the medium- and long-term operation of pension systems are adopted in time. As in the case of the other Member States, Romania requires budget consolidation and structural reforms. The economic and financial crisis has brought to light the problems with economic governance. This is why we need to reform this mechanism and ensure better harmonisation of economic policies at European level. Reforms must be introduced which will promote competitiveness, economic growth and employment. These measures, along with ensuring proper macro-economic supervision, will provide the support required to successfully achieve the EU 2020 strategy objectives. Furthermore, we must ensure that the provisions of the Stability and Growth Pact are observed.
in writing. - (LT) I agree that the new European Union strategy for economic growth and job creation adopted last week at the meeting of the European Council will help Europe recover after the crisis and become stronger at EU and international level, by increasing competitiveness, productivity and social cohesion. However, it is most regrettable that people with disabilities, who today make up more than 12% of the EU's population, have been forgotten in this new strategy. The Council continues to call for greater attention to be paid to the inclusion of disabled people when questions related to disability are being decided, but the Europe 2020 strategy does not define specific tasks, objectives and commitments that really would be able to improve the lives of more than 65 million disabled Europeans.
I would like to draw attention to the fact that in the new strategy, the European Council has finally agreed on the EU's fundamental objectives and on the quantification of education, social inclusion and poverty indicators. Thus, following lengthy discussions and the adoption of the European strategy for the coming decade, we will move to the stage of its implementation, which should be even more difficult than its approval. Now, the Member States must take action to implement the political priorities laid down in the strategy at national level, because otherwise, the new strategy will again simply be a collection of fine slogans. I would like to stress that the Commission and the Council must maintain a dialogue with the Member States so that national decisions match the EU's fundamental goals, because only then will the strategy yield concrete results.
Besides what we already knew from the written account of the Council's conclusions on 17 June, what the President of the Council has mentioned here demonstrates that they want to use the crisis to take a leap towards federalism as a tool for achieving the objective of strengthening capitalism, as part of an imperialist vision of the European Union. As he said, some people already believe that the Treaty of Lisbon falls short, and they want it to be revised. Others think that this revision should take place at a later date.
In the immediate future, they want to make use of all the capabilities of the Treaty of Lisbon to centralise and concentrate economic power further, thus serving the greater interests of the European powers, especially Germany, through so-called 'economic governance'.
Financial regulatory measures are to be left until much later, and issues about the end of tax havens are constantly put on hold.
What is clear is that only the struggle of workers and citizens supported by progressive and revolutionary forces will be able to make the necessary break with these policies and launch a different policy committed to the workers, the improvement of social conditions, production and peace.
The EU system of economic governance was the main topic of today's debate with the President of the European Council, Herman Van Rompuy. There is support within Parliament and the Commission for the implementation of more reliable measures guaranteeing the security of the European economic zone. The only unknown factor in this equation is the will of Member States, which remains, nonetheless, crucial. It is the duty of Member States to conduct a balanced dialogue with the Commission and urgently present their national objectives, based on their specific national context. In this situation, I obviously appeal to the Romanian Government as well, which is currently adopting chaotic financial measures, without any specific strategy and achievable aims. It is then the population which pays, and will continue to pay, dearly for these mistakes. In addition, the European financial system cannot be conceived outside the international system. In fact, the G20 meeting in Toronto should provide a solution to this. Unfortunately, there is a strong possibility that the major powers will decide to go their separate ways.
The current financial crisis has demonstrated that without sufficient regulation, the activities of the financial sector can have serious consequences. I strongly support the decision taken at the European Council to introduce a system of taxation and supervision of financial institutions designed to induce them to limit their inherent systemic risk. In this way, the effects of speculation will be reduced, the sector will be made more transparent and more stable, and we shall eradicate the shoots of similar crises in the future. I also believe that the financial institutions must accept their share of the responsibility for the outbreak of the crisis and play their part in helping to overcome its consequences. It is in the EU's interests to promote stability, transparency, reliability and responsibility in this sector, and the EU Member States must continue to make joint and coordinated progress on this front. I welcome the European Council's decision to open accession negotiations with Iceland and I hope that they will be constructive and successful. Iceland has long been a member of the European Free Trade Association and a stable partner for the EU, and its accession would be a step in the right direction. I also welcome the decision to introduce the euro in Estonia from the beginning of next year. Despite the grave global economic situation, Estonia has been able to fulfil all the convergence criteria. Introduction of the euro will not only give a positive signal to those countries that are working towards introduction of the common currency in the near future, but will also be a sign of the viability of the euro area as a whole.
in writing. - (FI) I wish to make two comments on the summit's agenda. One key theme is connected with policies since the Copenhagen meeting. The Commission has repeatedly proposed that switching from a 20% to a 30% reduction target would now be somewhat more favourable, because of the economic recession. This is very weird logic: the numbers are out of context and irrelevant to the prevailing circumstances. People do not understand that the threshold for action in that case should be higher. Who could take the Commission's ability to draw logical conclusions seriously after saying such a thing?
The main point, however, is this: a condition of raising the reduction target has always been extending the front line with regard to emission cuts and a comprehensive global agreement. Anyone who knows anything about the matter at all realises that reduction measures in any other case will be wasted and will only benefit the producers of electricity to trade with on the stock exchange, and not the environment. Only a synchronised reduction will really have an impact and not result in production causing more pollution. That is why our group, the Group of the European People's Party (Christian Democrats), will be very critical of this talk about raising targets. We are against the directive. If it goes ahead, we demand that it does so properly and that the entire scale, all the way from zero, is taken into consideration.
I myself have long thought that the quantitative figures set are not necessarily even the most effective way to reduce emissions. The Commission, too, has admitted this in a sense, when it stated that China and the United States of America are passing us by. How can that be? Is it because they might have a more realistic decarbonisation policy? How long can Europe continue with its 'Follow me, I'm behind you' approach? Another thing is this: concerning financial management, I would say that Europe needs more precisely targeted, better regulation, and not just more regulation for its own sake.
The EU 2020 strategy is an important document in terms of the European Union's development. We can consider the approval of the European targets as the starting point for implementing the strategy. However, we must not forget that we are in the midst of an economic and financial crisis. The continuation of this crisis is jeopardising the achievement of national targets and, by extension, European targets too. Recovery from the recession is the absolute prerequisite for achieving the EU 2020 objectives. We need to introduce legal regulations and implement without delay the measures required to establish economic governance which is beneficial to the EU. An agreement needs to be reached as a matter of absolute urgency between Member States in order to ensure a fair approach to the recovery measures. It is not the norm for different measures to be applied where countries are in similar situations with regard to the Stability and Growth Pact.
The agreement reached last week is a step in the right direction.
The initiatives undertaken by the individual States will be ineffective unless we have coordinated action at EU level. We need European economic governance, robust financial supervisory authorities, shared rules and initiatives in order to restore growth and revitalise the economy.
Nevertheless, two aspects should be highlighted. Parliament has powers of codecision with duties and responsibilities that cannot be disregarded. Therefore, decisions should not be taken at intergovernmental level alone. In the recent crisis, not all banks had to resort to state intervention. There were bodies which did not pursue speculative finance and which, in the event of problems, solved them by means of their internal liquidity. Accordingly, we should draw a distinction and ensure that the mechanisms which operate ex ante in the event of a crisis are financed by those bodies which, owing to their structure, assets and reserves, could spark crises in the future.
Lastly, in order to maintain competitiveness at global level, this kind of measure must be coordinated at G20 level, and we must avoid Europe imposing on its businesses burdens that Asian or American businesses do not have to bear.
The 2020 strategy has been adopted. It leaves much to be desired, but its ambitious goals fill us with optimism. The effort and commitment of Member States will determine whether the new strategy will share the sad fate of the previous one or whether it will contribute to building a modern EU economy able to compete in a globalised world and to improve Europeans' quality of life. The strategy takes account of differences in the level of social and economic development and rightly provides for different ways of achieving its objectives in different Member States. Three indicators of poverty have been adopted, and the size of the group targeted by the programme to lift people out of poverty has been increased from 80 million to 120 million, while retaining the EU objective of reducing the numbers at risk of poverty to 20 million.
I hope all countries will demonstrate an ambitious approach to this task. Poverty is not only a question of money; it is one of the most serious of social problems. The existence of poverty is a source of shame to all those who are not working to reduce it and who, by the same token, are contributing to its survival. I hope that, this time, the slogan of fighting poverty will not be just an empty platitude. In my country, according to data from Eurostat, 17% of Poles are living in poverty. I am waiting impatiently for Polish plans to combat poverty, and give my assurance that I will support all measures in this area. The Polish Left says a decided 'no' to poverty. It is a disgrace that in the 21st century, so many Europeans are denied a life of dignity because of want.
The European Council adopted five principal objectives for economic growth and employment on 17 June 2010: achieving a 75% employment rate among the population aged between 20 and 64; improvement in research and development conditions and the allocation of 3% of GDP to this sector; a 20% reduction in greenhouse gas emission levels compared with those of 1990 and a 20% increase in energy efficiency, with 20% of energy consumed to be generated from renewable sources; a reduction in the school dropout rate and an increase in the number of graduates; a reduction in poverty. Some of these objectives were stipulated by the Lisbon Strategy in 2000. However, the results achieved hitherto are still far below expectations. In addition, the economic and financial crisis has triggered a dramatic rise in unemployment, thereby jeopardising the sustainability of pension systems, dependent in any event on demographic changes, which therefore poses the risk of poverty, especially among the elderly and young people. I believe that the Digital Agenda, the climate change agenda, investments in transport and energy infrastructure and agricultural development should be the key elements in the EU 2020 strategy, which will be supported by the cohesion policy, common agricultural policy and the future financial outlook.
The crisis affecting Europe today has shown that no country can now manage on its own. Today, even the biggest economies in the European Union are ever more strongly declaring themselves in favour of strengthening EU mechanisms, and our efforts, too, should take us in this direction. However, there must be no talk of a Europe of two or more speeds, and we must not allow the appearance of a worse and a better European Union. It is a paradox that the Member States which, today, are trying to be admitted to the euro area, including Poland in particular, have, for the most part, been less severely affected by the current crisis. Therefore, we have favourable conditions, today, for strengthening the Community method, for strengthening the Commission and for transferring competences from national level. The European Parliament has declared itself in favour of this, and its role, too, has to be included from the very outset in order to give transparency to the whole process.
in writing. - As we have seen, many different and important issues were addressed by the Council last week during the 17 June meeting. I would appreciate a moment of your time to concentrate on what was discussed concerning the Millennium Development Goals. Ten years ago, the European Union agreed to eradicate world poverty in all its key dimensions by 2015. With only five years to go, it is essential that we take the necessary steps to ensure that this deadline is met. While some significant progress has been made, I believe that the upcoming UN High Plenary Meeting on the Millennium Development Goals offers us a unique opportunity to demonstrate our commitment to accomplishing this monumental task. I agree and support the Council's position to urge the High Plenary Meeting to focus on taking concrete actions aimed at increasing ownership by developing countries; focusing efforts; improving the impact of policies; mobilising more and predictable financing for development; and making more effective use of developmental resources. The decisions and actions we take now will determine whether we offer excuses or congratulations five years from now. Let us commit ourselves to the latter.